United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60452
                          Summary Calendar


RAFIQ MAREDIA, also known as Rafiq Rajabali Maredia, also
known as Rafiq Rajamudeen Maredia,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 987 794
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rafiq Maredia, a native and citizen of India, petitions for

review of an order of the Board of Immigration Appeals (BIA)

denying his application for withholding of removal and relief

under the Convention Against Torture (CAT).   We must defer to the

BIA’s decision unless substantial evidence compels a contrary

conclusion.    Zhang v. Gonzales, 432 F.3d 339, 343-44 (5th Cir.

2005).   Where, as here, the BIA has adopted and affirmed the

decision of the immigration judge (IJ), this court has


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60452
                                 -2-

jurisdiction to review both decisions.     See Chun v. INS, 40 F.3d

76, 78 (5th Cir. 1994).

     First, Maredia seeks review of the determination that he is

not entitled to withholding of removal under 8 U.S.C.

§ 1231(b)(3)(A).   He attempts to rely upon reports by the State

Department as evidence that violence against Muslims has occurred

in India since he departed the country.    However, the IJ did not

accept the reports into evidence.    Maredia offers nothing else in

support of his claim, other than conclusory assertions that

Muslims are subject to false arrest in India and that the Indian

government is willing to assist Hindu extremists in the

destruction of Muslim communities.    He fails to cite any evidence

in the record to support his allegations.    Accordingly, he fails

to show that the evidence is “so compelling [that his life or

freedom would be threatened if he returns to India] that no

reasonable factfinder could conclude against it.”    Chun, 40 F.3d

at 78.

     Next Maredia seeks review of his claim that he entitled to

relief under the CAT.   He offers only conclusory, unsupported

assertions that the Indian government will instigate or condone

his torture if he returns to India.   His claim is therefore

unavailing.    See 8 C.F.R. §§ 208.16(c), 208.18(a)(1); Zhang, 432

F.3d at 344.
                          No. 06-60452
                               -3-

     Finally, Maredia asserts that the IJ misstated Indian law

governing the arrest and detention of suspects.   Assuming

arguendo that Maredia is correct, any error was harmless.

     The petition for review is DENIED.